Citation Nr: 0017395	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to June 
1973.  This appeal arises from a May 1998 rating decision of 
the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).





FINDINGS OF FACT

1.  A chronic seizure disorder was not diagnosed in service 
or for many years following service, and there is no 
competent objective evidence of a nexus between the currently 
identified seizure disorder and the inservice complaints.

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a seizure 
disorder is plausible.


CONCLUSION OF LAW

The claim for service connection for a seizure disorder is 
not well grounded and there is no statutory duty to assist 
the veteran in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  
Service connection for a seizure disorder may also be 
established if shown to be present in service or manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1999).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible. If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a).  A well grounded claim has been defined as a 
"plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a seizure disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records indicate that the veteran was 
diagnosed with chronic alcoholism during service.  A March 
1970 physical examination noted a history of a seizure in 
1966 after drinking heavily, with no recurrence.  The veteran 
complained of headaches and severe drowsiness in early 1972.  
In July 1972, a brain scan, skull films and EEG were all 
reported as within normal limits.  In September 1972, the 
veteran was seen with complaints of weakness in the left 
upper extremity.  He was noted to have been drinking rather 
heavily.  There were no neurological signs noted.  In October 
1972, the veteran was seen after reporting a "seizure" 
which occurred while at a movie theater.  The veteran 
apparently blacked out and bit his tongue, but there were no 
noticeable convulsions.  Neurological examination was normal.  
The diagnosis was rule out seizure disorder.  In March 1973, 
the veteran apparently collapsed and convulsed after drinking 
alcohol while using Antabuse.  The diagnosis was probable 
reaction of alcohol and Antabuse.  

On private medical records dated in 1994 and 1995, the 
veteran reported that he had been feeling as though he was 
about to have a seizure.  In lay statements received in 
February 1998, two associates of the veteran reported having 
witnessed him have a seizure "about 14 years ago" and "18 
years ago."  An August 1998 VA outpatient record noted that 
the veteran had been taking Dilantin for a seizure disorder, 
and last had a seizure "7 years ago."  The veteran was 
noted to be neurologically intact.  In November 1998, the 
veteran was noted to be doing well, with no seizures 
reported.  The impression was seizure disorder.  A December 
1998 follow-up noted that the veteran had not had a seizure 
in 6-8 years; there was no indication that a neurology 
consultation was needed, and the veteran was to be continued 
on his medications.  

While the veteran had complaints of seizure-like activity 
during service, these events were generally associated with 
alcohol abuse, and all neurological testing during service 
was normal; the objective medical evidence of record does not 
show that a chronic seizure disorder was diagnosed during 
service or for many years thereafter, and the currently noted 
seizure disorder has not been medically associated with the 
inservice complaints.  

The veteran's lay statements to the effect that his current 
seizure disorder began during service are not supported by 
either the contemporaneous or current objective evidence and 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Such statements as to medical diagnosis are not competent 
evidence that would render the veteran's claim well-grounded.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a seizure 
disorder is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application. This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

